OPINION — AG — ** DRAWING OF JURORS — CARDS — SEALED NAMES ** OPINION DEALS WITH AN INTERPRETATION OF THE PROVISIONS OF 38 O.S. 19 [38-19], 38 O.S. 20 [38-20] RELATING TO DRAWING OF JURORS. YOU REFER TO THAT PORTION OF THE SECTION PROVIDING THAT WHEN NAMES ARE DRAWN FOR JURY SERVICE, THE CARDS CONTAINING SUCH NAMES SHALL BE SEALED IN SEPARATE ENVELOPES AND WILL BE ENDORSED: " CARDS CONTAINING NAMES OF JURORS FOR THE GRAND JURY OR PETIT JURY, FOR THE ____ TWO WEEKS OF THE ___ TERM OF COURT ". IS THE " TERM OR TERMS OF COURT MUST BE SET, THE DATE FIXED AND INSERTED IN THESE BLANKS AT THE TIME THE NAMES ARE DRAWN AND SEALED ". (COUNTY, COURT, JURORS, PANELS, SESSIONS) CITE: 38 O.S. 19 [38-19], 38 O.S. 20 [38-20] (SAM H. LATTIMORE)